Exhibit 10.2
April 7, 2009
Donald G. Campbell
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701

     Re:   Employment Agreement

Dear Don:
     I refer to your employment agreement with The TJX Companies, Inc. (the
“Company”) dated as of June 6, 2008 (your “Employment Agreement”). In accordance
with your Employment Agreement and as approved by the Executive Compensation
Committee (the “ECC”), you are currently providing services to the Company on a
reduced-time basis. You have today requested and received the consent of the ECC
to modify your employment relationship with the Company on the following terms:
     (a) Effective April 7, 2009 (the “Separation Date”) you hereby resign from
all offices and other positions, including as a member of fiduciary and other
committees, with the Company, the Company’s subsidiaries, the Company’s benefit
plans and trusts and The TJX Foundation, except your employment as an executive
advisor to the Company pursuant to your Employment Agreement as amended and
supplemented by the terms of this letter.
     (b) You will be treated for purposes of each of the Company’s employee
benefit plans as having separated from the service (as defined for purposes of
Section 409A of the Internal Revenue Code) of the Company effective as of the
Separation Date. You will nevertheless continue as an employee of the Company
following your separation from service until either you or the Company notifies
the other on 30 days’ advance notice that your employment with the Company is
terminated, at which point you will be deemed to have retired with the consent
of the ECC.
     (c) During the term of your employment following the Separation Date (the
“Limited Employment Period”), you will provide only such limited non-officer
services (which in no event shall be at a level that is inconsistent with your
having separated from service) as the Company may reasonably request, will be
paid for those services on a per diem basis at a rate that is mutually agreed
between you and the Company, and will receive no additional compensation and no
fringe benefits, including upon your ultimate retirement, except as specified in
Exhibit A or except as the Company and you may otherwise agree in writing.
     (d) Except as modified by the foregoing, the terms of your Employment
Agreement will continue in force.

 



--------------------------------------------------------------------------------



 



     If the foregoing is acceptable to you, please so indicate by signing the
enclosed copy of this letter agreement in the space indicated below and
returning the same to Greg Flores, whereupon this letter agreement shall take
effect as of the date hereof as an agreement under seal.

            THE TJX COMPANIES, INC.
      By:   /s/ Jeffrey G. Naylor                      

     
Accepted and agreed:
   
 
   
/s/ Donald G. Campbell
   
 
Donald G. Campbell
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A to Letter Agreement dated April 7, 2009 (the “Letter Agreement”)
Benefits to be provided following Separation Date (terms to have the same
meaning as in your Employment Agreement as supplemented by the Letter Agreement)

•   Per diem (cash) payment for services requested, as contemplated in the
Letter Agreement.   •   SERP benefits to be paid in accordance with the SERP,
treating the Separation Date as the date of the separation from service. The
first of the five installments will be paid six months and one day following the
Separation Date, with subsequent installments paid on the second, third, fourth
and fifth anniversaries of the Separation Date. You will not accrue additional
benefits under the SERP.   •   ESP and GDCP balances to be paid in accordance
with those plans, treating the Separation Date as the date of the separation
from service. The first of the five installments will be paid six months and one
day following the Separation Date, with subsequent installments paid on the
second, third, fourth and fifth anniversaries of the Separation Date. You will
not be entitled to additional deferrals under these plans.   •   Qualified plan
benefits (pension/401(k)) to be paid in accordance with the terms of those
plans. You will not accrue additional pension benefits following the Separation
Date. You may continue to defer any ongoing eligible compensation under the
401(k) plan but will be subject to the deferral limitations and rules under that
plan.   •   No participation in MIP awards for FYE ‘10 or subsequent years.   •
  No participation in LRPIP awards for FYE ‘10-’12 or other cycles beginning
after January 31, 2009; no payouts for LRPIP award cycles ending after
January 31, 2009.   •   No further awards will be made under the SIP. You have
one outstanding PBRS award that will vest in April 2009 upon certification by
the ECC of performance results for FYE ‘09, to the extent determined in
accordance with such certified results and the terms of that award. You hold
outstanding stock options for an aggregate of 708,230 shares. Vested option
awards will remain exercisable and unvested options will continue to vest in
accordance with the terms of the applicable award documents, in each case until
ultimate retirement or earlier expiration in accordance with award terms.   •  
Welfare benefits (group medical, dental, life insurance, LTD): no continued
participation following Separation Date, except as required by COBRA or pursuant
to existing conversion rights.

 